Citation Nr: 1212428	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extraschedular evaluation for post operative residuals of a total right knee replacement for the period from December 1, 2001 to June 25, 2008.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2000 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2002, June 2004, and August 2004, the Board remanded this case for further development.

In August 2007, the Board denied entitlement to an increased evaluation for post operative residuals of a total right knee replacement.  The Veteran appealed.  In March 2009, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  Pursuant to the joint motion, the Board in July 2009 remanded the case for additional development.  In October 2010, the Board, in pertinent part, denied entitlement to an increased rating for post operative residuals of a total knee replacement from December 1, 2001 to June 25, 2008.  The Veteran again appealed.  

In August 2011, the Court granted a joint motion for remand.  The joint motion found that the October 2010 Board decision failed to address the question of entitlement to an extraschedular evaluation for post operative residuals of a total knee replacement pursuant to 38 C.F.R. § 3.321(b) for the period from December 1, 2001 to June 25, 2008.  The joint motion noted that the appellant specifically abandoned any appeal to the question of entitlement to an increased schedular rating for this term.  Further, the Board's October 2010 remand of the question of entitlement to an increased rating for post operative residuals of a total knee replacement for the term on and after June 26, 2008, was acknowledged, and Court found that they had no jurisdiction over that claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

On review of the evidence it is apparent that the RO has never specifically documented their consideration of the question whether the Veteran is entitled to an extraschedular evaluation for post operative residuals of a total knee replacement pursuant to 38 C.F.R. § 3.321(b) for the period from December 1, 2001 to June 25, 2008.  While the provisions of 38 C.F.R. § 3.321(b) were listed in the August 2000 statement of the case, in neither the statement of the case, nor the July 2000 rating decision, nor the August 2000 rating decision, was the Veteran's entitlement directly addressed.  Moreover, at no time after June 2008 did the RO specifically document their consideration of the appellant's entitlement for the term at issue.  Hence, further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO must document their consideration of the Veteran's entitlement to an extraschedular evaluation for post operative residuals of a total knee replacement pursuant to 38 C.F.R. § 3.321(b) for the period from December 1, 2001 to June 25, 2008.  The RO must provide reasons and bases for any decision made.  In considering this claim the RO must document and apply the Court's decision in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

2.  If the claim is not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



